McDermott v Chapski (2016 NY Slip Op 04679)





McDermott v Chapski


2016 NY Slip Op 04679


Decided on June 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2016

Friedman, J.P., Andrias, Saxe, Richter, JJ.


151792/14 649NA 649N

[*1] Kevin McDermott, et al., Plaintiffs-Respondents,
vJon Chapski, etc., et al., Defendants-Appellants.


Neil L. Postrygacz, P.C., New York (Neil L. Postrygacz of counsel), for appellants.
Joshua Bardavid, New York, for respondents.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered March 5, 2015, which denied defendants' motion to vacate a default judgment, and order, same court and Justice, entered June 23, 2015, which, to the extent appealed from as limited by the briefs, denied defendants' motions to set aside a JHO's report and to vacate the court's order confirming the report, unanimously reversed, on the law, without costs, the judgment vacated, and the motion granted. Defendants are directed to serve an answer to the complaint within 30 days after service upon them of a copy of this order with notice of entry.
Defendants put forth a reasonable excuse for their default and established potentially meritorious defenses. Accordingly defendants are entitled to vacatur of the default judgment and an opportunity to address the matter on its merits (CPLR 5015[a][1]; D & R Global Selections, S.L. v Pineiro, 90 AD3d 403 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 14, 2016
CLERK